DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 04-18-2022 has been entered and considered.
Claims 1, 3-10 and 31-32 are pending in this application.
Claims 2, 11-30 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1, 2-7 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 31 are vague and indefinite because they recite “(f) analyzing the collected original packet data to determine an application source; wherein the metadata extracted from the collected original packet data is based on the determined application source”.  Based on the specification, the claimed invention is directed to the embodiment of high-performance packet storage technology (first part of Fig.1) shown in Figs 3-4 and wherein the newly added limitations (step (f)) are directed to pattern-based index processing technology (second part of Fig.2) shown in Figs. 6-7 that disclose the application analysis that comprises another metadata extraction and wherein this another metadata extraction is different than the claimed metadata extraction of the high-performance packet storage technology (step (c)).  This is also evidenced by at least the canceled non-elected claim 16 (see the previous Restriction action mailed on 09/07/2021).  This mixing up of limitations from the different embodiments renders the claims unclear and indefinite.  Thus, it is not known the metes and the bounds of the claimed invention.
	Claims 2-7 and 32-33 are rejected because of their dependency on the rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Savchuk et al (US 2015/0264072) in view of Lee et al (US 2017/0005952) and Shimada et al (US 5,584,008).
For claim 1, Savchuk discloses a high performance packet stream storage method comprising: (a) collecting original packet data from data traffic transmitted over a network (see at least Fig.1; at least Capture 102 of traffic from the network); (b) writing the collected original packet data in a memory (see at least Fig.1; in-memory processing and wherein after the traffic is captured, writing it in the memory for processing (in-memory processing) and/or see at least [0051] and/or Fig.4; data memory area 404); (c) extracting metadata from the collected original packet data and writing the metadata in the memory (see at least Fig.1; metadata extraction 114 and wherein the extraction (in-memory processing) is done in the memory (writing) and/or [0030]; metadata extraction in-memory (writing) and/or [0051]; extract data and put it in memory data 402); (d) storing, in a storage unit, the metadata from the memory (see at least Fig.1; storing metadata in database 120); (e) excluding exception information from a memory writing target by filtering out the exception information from the collected original packet data (see at least [0050]; significant compression (filtering out) of information (excluding exception information) from storing/recording (memory writing) to minimize the amount of the similar information that needs to be stored); and (f) analyzing the collected original packet data to determine an application source (see at least Fig.1 106/110 and/or [0035]; packets are analyzed by at least decoding them by at least accessing all layers of network traffic to determine at least TCP or UDP information (application source(s)); wherein the metadata extracted from the collected original packet data is based on the determined application source (see at least Fig.1 114 and/or [0036]; extracted metadata (at least ports and/or IP addresses) based on the application protocol used (determined application source)).  Savchuk discloses all the claimed subject matter with the exception of explicitly disclosing storing also the original packet data in a storage unit.  However, Lee discloses the use of storage unit (see at least Fig.3; combination of hard disk 350 and SSD 370) and storing the collected original packet data and the metadata in the storage unit (see at least [0060] and/or [0076] and/or [0081]; storing in storage unit (original packet data in 350 (HDD) and metadata in 370 (SSD))).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use/add a hard disk as taught by Lee into the storage unit of the method/apparatus of Savchuk for the purpose of storing the original packet data in hard disk (long-period data storage) for at least any future processing and/or examining.  Savchuk in view of Lee discloses all the claimed subject matter with the exception of explicitly disclosing the storing of the data without the intervention of an operating system.  However, Shimada discloses the storing of the data without the intervention of an operating system (see at least col.1 lines 12-20 and/or col.14 lines 3-9; hierarchically and automatically managing the storage of data without the intervention of an operating system (OS)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Shimada into the storing method/apparatus of Savchuk in view of Lee for the purpose of at least automatically and hierarchically managing the storage device(s) without intervention of a host apparatus or OS and thereby realizing a large capacity and a low bit cost without casting a burden upon the host apparatus or OS and/or saving time.
For claim 5, Lee further discloses returning the memory in which the original packet data and the metadata have been written after the storing in the storage unit (see at least [0067]; temporarily storing in buffers (memory) before storing in the storage unit (hard disk) implies that moving data from the buffers (memory) will result in clearing the memory (returning the memory) for next coming traffic).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee into the method/apparatus of Savchuk for the purpose of at least clearing (returning the memory) the memory for next coming traffic when moving the data to the storage unit (hard disk)).
For claim 6, Lee further discloses securing an additional memory for an exceeded amount of original packet data when an amount of collected packets exceeds a collection setting value (see at least [0067]; clearing the buffers (securing an additional memory) when the size of data (amount of collected packets) stored in buffers exceeds a specific value (collection setting value)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee into the method/apparatus of Savchuk for the purpose of at least allocating/securing additional memory space to avoid overflow or loss of data.
For claim 7, Savchuk further discloses storing, in the storage unit, the extracted metadata from the memory after the collected original packet data and the extracted metadata are written in the memory for a given writing period (see at least Fig.1; in-memory processing is done in the memory (writing for a given writing period) and/or [0030]; processing and metadata extraction are done in-memory (writing for a given writing period) and/or [0051] and/or Fig.4; memory area 402 and data memory area 404).  Savchuk discloses all the claimed subject matter with the exception of explicitly disclosing storing also the original packet data in a storage unit.  However, Lee discloses the use of storage unit (see at least Fig.3; combination of hard disk 350 and SSD 370) and storing the collected original packet data and the metadata in the storage unit (see at least [0060] and/or [0076] and/or [0081]; storing in storage unit (original packet data in 350 (HDD) and metadata in 370 (SSD))).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use/add a hard disk as taught by Lee into the storing unit of the method/apparatus of Savchuk for the purpose of storing the original packet data in hard disk (long-period data storage) for at least any future processing and/or examining.
For claim 8, Savchuk further discloses high performance packet stream storage system comprising: a storage unit in which metadata are stored and databased (see at least Fig.1; storing metadata in database 120); a memory unit in which the original packet data (see at least Fig.1; in-memory processing and wherein after the traffic is captured, writing it in the memory for processing (in-memory processing) and/or see at least [0051] and/or Fig.4; data memory area 404) and the metadata are written (see at least Fig.1; the extraction (in-memory processing) is done in the memory (writing) and/or [0030]; metadata extraction in-memory (writing) and/or [0051]; extract data and put it in memory data 402); a programmable medium having machine readable instructions, the machine readable instructions having a data access module, a storage management module and a data memory module; and a processor configured to execute the machine readable instructions (see at least Fig.1 and/or [0019]; at least in-memory processing (processor)) of: the data access module collecting the original packet data from data traffic transmitted over a network (see at least Fig.1; at least Capture 102 of traffic from the network) and extracting the metadata from the collected original packet data (see at least Fig.1; metadata extraction 114); the storage management module storing, in the storage unit, the metadata from the memory unit (see at least Fig.1; storing metadata in database 120 (storage unit)).  Savchuk discloses all the claimed subject matter with the exception of explicitly disclosing storing also the original packet data in a storage unit; and the data memory module returning a memory region of the memory unit in which the original packet data and the metadata had been written after the original packet data and the metadata from the memory unit were stored in the storage unit.  However, Lee discloses the use of storage unit (see at least Fig.3; combination of hard disk 350 and SSD 370) and storing the collected original packet data and the metadata in the storage unit (see at least [0060] and/or [0076] and/or [0081]; storing in storing unit (original packet data in 350 (HDD) and metadata in 370 (SSD))); and a data memory module returning a memory region of the memory unit in which the original packet data and the metadata had been written after the original packet data and the metadata from the memory unit were stored in the storage unit (see at least [0067]; temporarily storing in buffers (memory) before storing in the storage unit (hard disk) implies that moving data from the buffers (memory) will result in clearing the memory (returning the memory) for next coming traffic).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee into the method/apparatus of Savchuk for the purpose of at least moving data, to hard disk for long-period data storage for any future data processing and/or examining, from the temporarily memory by clearing (returning the memory) the memory for next coming traffic and therefore having a smooth data capturing, processing and storing.  Savchuk in view of Lee discloses all the claimed subject matter with the exception of explicitly disclosing the storing of the data without the intervention of an operating system.  However, Shimada discloses the storing of the data without the intervention of an operating system (see at least col.1 lines 12-20 and/or col.14 lines 3-9; hierarchically and automatically managing the storage of data without the intervention of an operating system (OS)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Shimada into the storing method/apparatus of Savchuk in view of Lee for the purpose of at least automatically and hierarchically managing the storage device(s) without intervention of a host apparatus or OS and thereby realizing a large capacity and a low bit cost without casting a burden upon the host apparatus or OS and/or saving time.
5.	Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Savchuk et al (US 2015/0264072) in view of Lee et al (US 2017/0005952) and Shimada et al (US 5,584,008) and further in view of Choi et al (US 2017/0329797).
For claims 3 and 9, Savchuk in view Lee discloses the storage unit comprises a local disk (Savchuk: [0057]; local database 120 and/or Lee: Fig.3; 350 (HDD) and/or 370 (SSD)) and storing, in the local disk, the original packet data and the metadata from the memory (Lee: see at least [0060] and/or [0076] and/or [0081]; storing in local disk (original packet data in 350 (HDD) and metadata in 370 (SSD))).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use/add a hard/local disk as taught by Lee into the method/apparatus of Savchuk for the purpose of storing the original packet data in hard disk (long-period data storage) for at least any future processing and/or examining.  Savchuk in view Lee and Shimada discloses all the claimed subject matter with the exception of explicitly disclosing directly storing the data when a network speed is a given reference or less.  However, Choi discloses directly storing the data when a network speed is a given reference or less (see at least Fig.5 S520; when network speed (input speed – output speed) is a given reference or less (threshold value), directly storing data (without going via steps S530-S550)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Choi into the method/apparatus of Savchuk in view of Lee and Shimada for the purpose of directly storing data since there is no risk of overflow or loss of data (network speed is less than threshold).
For claims 4 and 10, Savchuk in view Lee and Shimada discloses all the claimed subject matter with the exception of explicitly disclosing the storage unit comprises a plurality of extension nodes, and distributing and storing, in the plurality of extension nodes, the original packet data and the metadata from the memory when a network speed exceeds a given reference.  However, Choi discloses the storage unit comprises a plurality of extension nodes (see at least Fig.4; plurality of data servers), and distributing and storing, in the plurality of extension nodes, the original packet data and the metadata from the memory when a network speed exceeds a given reference (see at least Fig.5 S520; when network speed (input speed – output speed) exceeds a given reference (threshold value), distributing and storing data by allocating new data servers (extension nodes) for distribution (parallel) and storage (S530-S560)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Choi into the method/apparatus of Savchuk in view of Lee and Shimada for the purpose of allocating new data servers (extension nodes) for storing data to avoid the risk of overflow or loss of data when network speed exceeds the threshold.  
6.	Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Savchuk et al (US 2015/0264072) in view of Lee et al (US 2017/0005952 and further in view of Choi et al (US 2017/0329797).
For claim 31, Savchuk discloses a high performance packet stream storage method comprising: (a) collecting original packet data from data traffic transmitted over a network (see at least Fig.1; at least Capture 102 of traffic from the network); (b) writing the collected original packet data in a memory for a time period (see at least Fig.1; in-memory processing and wherein after the traffic is captured, writing (for a time period) it in the memory for processing (in-memory (time period) processing) and/or see at least [0051] and/or Fig.4; data memory area 404); (c) extracting metadata from the collected original packet data and writing the metadata in the memory for the time period (see at least Fig.1; metadata extraction 114 and wherein the extraction (in-memory processing) is done in the memory (writing for a given writing (time) period) and/or [0030]; metadata extraction in-memory (writing for the time period) and/or [0051]; extract data and put it in memory data 402); (e) storing, in a local disk, the metadata from the memory during the time period (see at least Fig.1 and/or [0057]; storing metadata in database 120 (local)); and (f) analyzing the collected original packet data to determine an application source (see at least Fig.1 106/110 and/or [0035]; packets are analyzed by at least decoding them by at least accessing all layers of network traffic to determine at least TCP or UDP information (application source(s)); wherein the metadata extracted from the collected original packet data is based on the determined application source (see at least Fig.1 114 and/or [0036]; extracted metadata (at least ports and/or IP addresses) based on the application protocol used (determined application source)).  Savchuk discloses all the claimed subject matter with the exception of explicitly disclosing storing also the original packet data in a local disk.  However, Lee discloses the use of local disk (see at least Fig.3; combination of hard disk 350 and SSD 370) and storing the collected original packet data and the metadata in the local disk (see at least [0060] and/or [0076] and/or [0081]; storing in storing unit (original packet data in 350 (HDD) and metadata in 370 (SSD))).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use/add a hard/local disk as taught by Lee into the method/apparatus of Savchuk for the purpose of storing the original packet data in hard disk (long-period data storage) for at least any future processing and/or examining.  Savchuk in view Lee discloses all the claimed subject matter with the exception of explicitly disclosing determining a network speed and comparing the network speed to a reference speed; and directly storing the data in (local disk) or in a plurality of extension nodes based on the comparison of the network speed to the reference speed.  However, Choi discloses determining a network speed and comparing the network speed to a reference speed (see at least Fig.5; S520: comparing network speed to threshold (reference speed)); and directly storing the data based on the comparison of the network speed to the reference speed (see at least Fig.5 S520; when network speed (input speed – output speed) is a given reference or less (threshold value), directly storing data (without going via steps S530-S550)) or storing in a plurality of extension nodes based on that comparison (see at least Fig.5 S520; when network speed (input speed – output speed) exceeds a given reference (threshold value), distributing and storing data by allocating new data servers (extension nodes) for distribution (parallel) and storage (S530-S560)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Choi into the method/apparatus of Savchuk in view of Lee for the purpose of directly storing data since there is no risk of overflow or loss of data when network speed is less than the threshold or allocating new data servers (extension nodes) for storing data to avoid the risk of overflow or loss of data when network speed exceeds the threshold.
For claim 32, Savchuk in view Lee discloses a local disk (Savchuk: [0057]; local database 120 and/or Lee: Fig.3; 350 (HDD) and/or 370 (SSD)) and storing, in the local disk, the original packet data and the metadata from the memory (Lee: see at least [0060] and/or [0076] and/or [0081]; storing in local disk (original packet data in 350 (HDD) and metadata in 370 (SSD))).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use/add a hard/local disk as taught by Lee into the method/apparatus of Savchuk for the purpose of storing the original packet data in hard disk (long-period data storage) for at least any future processing and/or examining.  Savchuk in view Lee discloses all the claimed subject matter with the exception of explicitly disclosing directly storing the data when a network speed is a given reference or less.  However, Choi discloses directly storing the data when a network speed is a given reference or less (see at least Fig.5 S520; when network speed (input speed – output speed) is a given reference or less (threshold value), directly storing data (without going via steps S530-S550)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Choi into the method/apparatus of Savchuk in view of Lee for the purpose of directly storing data since there is no risk of overflow or loss of data (network speed is less than threshold).
For claim 33, Savchuk in view Lee discloses all the claimed subject matter with the exception of explicitly disclosing the storage unit comprises a plurality of extension nodes, and distributing and storing, in the plurality of extension nodes, the original packet data and the metadata from the memory when a network speed is greater than (exceeds) the reference speed (a given reference).  However, Choi discloses the storage unit comprises a plurality of extension nodes (see at least Fig.4; plurality of data servers), and distributing and storing, in the plurality of extension nodes, the original packet data and the metadata from the memory when a network speed exceeds a given reference (see at least Fig.5 S520; when network speed (input speed – output speed) exceeds a given reference (threshold value), distributing and storing data by allocating new data servers (extension nodes) for distribution (parallel) and storage (S530-S560)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Choi into the method/apparatus of Savchuk in view of Lee for the purpose of allocating new data servers (extension nodes) for storing data to avoid the risk of overflow or loss of data when network speed exceeds the threshold.  
Response to Arguments
7.	Applicant's arguments filed in regard of the claims have been fully considered but they are not persuasive. 
In regard of the limitation(s) of the canceled claim 2 now included in claim 1, the Applicant argues in page 8 of the Remarks that the claimed exception information is different than the redundant data of Savchuk.  However, the examiner disagrees because the term “exception information” is very broad and not defined in the claim and if a claim is subject to more than one interpretation, at least one of which would render the claim unpatentable over the prior art, the examiner should reject the claim over the prior art based on the interpretation of the claim that renders the prior art applicable. Ex parte Ionescu, 222 USPQ 537 (Bd. Pat. App. & Inter. 1984). In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  Therefore, claims are given their broadest reasonable interpretation The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., exception information that is unique... (see page 8 of the Remarks)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, Savchuk discloses in at least [0050] that the significant compression (filtering-out/excluding) of information (exception information) from storing/recording (memory writing) to minimize the amount of the similar information that needs to be stored.  Thus, Savchuk discloses the argued claimed limitation.
In regard of the newly added limitation “without intervention of an OS”, Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, and wherein the newly introduced reference (Shimada et al (US 5,584,008)) teaches that (see rejection above).
Finally, in regard of limitation of step (f) of claims 1 and 31, since the claims are rejected based on 112 rejection (see rejection above) the claims are rejected as best understood based on prior art and wherein Savchuk further discloses analyzing the collected original packet data to determine an application source and which can be seen in at least Fig.1 106/110 and/or [0035] where it is shown that packets are analyzed by at least decoding them via at least accessing all layers of network traffic to determine at least TCP or UDP information (application source(s)) and wherein the metadata extracted from the collected original packet data is based on the determined application source and which can be seen in at least Fig.1 114 and/or [0036] where it is disclosed that the extracted metadata (at least ports and/or IP addresses) are based on the application protocol used (determined application source)).  Thus, Savchuk discloses all the argued claimed subject matter of step (f) of the claims 1 and 31.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467